In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                       No. 07-14-00397-CV


                        MARCUS EVERETTE HARPER, APPELLANT

                                                 V.

           TEXAS DEPARTMENT OF CRIMINAL JUSTICE, ET AL, APPELLEES

                            On Appeal from the 251st District Court
                                      Potter County, Texas
                   Trial Court No. 97,305-C, Honorable Ana Estevez, Presiding

                                          July 27, 2015

                                             ORDER
             Before QUINN, C.J., and CAMPBELL, HANCOCK and PIRTLE, JJ.


       Texas Tech Health Sciences Center1 and individuals associated with the Health

Sciences Center were parties to this case in the trial court. The four justices of this

Court served as Adjunct Professors of Law in the Texas Tech University School of Law

during the 2014-2015 academic year. That fact was disclosed to the parties to the

appeal. In response to the Court’s disclosure, appellant Marcus Everette Harper timely


       1
          Texas Tech University Health Sciences Center is an institution separate from Texas Tech
University but under the management and control of the University’s Board of Regents. TEX. EDUC. CODE
ANN. § 110.01 (West Supp. 2014).
filed, on July 8, 2015, a motion asking that the members of the Court recuse from the

appeal. None of the appellees have responded to the Court’s disclosure, or to

appellant’s motion to recuse.


      Although each member of the Court is confident his association with the

University’s School of Law would not influence his judgment in this appeal in any way,

each justice has agreed to recuse himself voluntarily. See TEX. R. APP. P. 16.3(b).

Accordingly, this appeal is referred to the Supreme Court of Texas for transfer to

another court of appeals or assignment of three justices, as that Court deems

appropriate.




                                              Per Curiam




                                          2